DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 20190320199, hereafter Chen).
As per claim 1, Chen discloses a method of processing video data, comprising:
modifying one or both of a first inter reference block and a second inter reference block associated with a current block (¶ 63);

performing a conversion between the current block and a corresponding bitstream, wherein the conversion includes a use of the spatial gradient associated with the current block (¶ 52).
As per claim 2, Chen discloses the method of claim 1, wherein determining the spatial gradient includes:
generating two prediction blocks based on a weighted averaging of an intra prediction block and an inter prediction block associated with the current block; and using the two prediction blocks for determining the spatial gradient associated with the current block (¶ 51 - 54).
As per claim 3, Chen discloses the method of claim 2, further comprising:
generating, using the BIO technique, a refined prediction block from the two prediction blocks; and using the refined prediction block for predicting sub-blocks and/or samples of the current block (¶ 35 and 54).
As per claim 4, Chen discloses the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (¶ 64).
As per claim 5, Chen discloses the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (¶ 64).
Regarding claim 6, arguments analogous to those presented for claim 1 are applicable for claim 6.
claim 7, arguments analogous to those presented for claim 2 are applicable for claim 7.
Regarding claim 8, arguments analogous to those presented for claim 3 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 4 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 5 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 2 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 3 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 4 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 5 are applicable for claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487